Ethridge, J.,
delivered the opinion of the court.
B. E. Wilder recovered a judgment in Lauderdale county against the Western Union Telegraph Company in 1914, and the case was appealed by the telegraph company to the supreme court. Pending the appeal, Pigford Grocery Company attached B. F. Wilder (who is a resident of the state of Georgia), in a justice of the peace court, and garnished the Western Union Telegraph Company. There was no property levied upon, and no personal service of process. The Western Union answered the garnishment, denying indebtedness but stating the rendition of the judgment and the pendency of the appeal. This garnishment was served on the Western Union Telegraph Company on the 30th day of November, 1914. On the 27th day of November, 1914, Wilder made an assignment to Mrs. C. R. Dement in writing, and acknowledged in the state of Georgia on the 27th day of November, and mailed the same to Mrs. C. R. Dement at Meridian, Miss. The judgment against the Western Union Telegraph Company was affirmed by the supreme court and thereupon the Western Union Telegraph Company filed an amended answer, admitting an indebtedness of two hundred and four dollars and suggesting that the debt was claimed by Mrs. C. R. Dement and Sams & McCall, attorneys, at Meridian, Miss., and prayed "an interpleader between the parties. In June, 1916, the case in garnishment sued out in 1914 having been continued, pending the settlement of the appeal in the Western Union Telegraph Case, a motion was made by *238Mrs. Dement and in the name of Wilder to dismiss the cause, and judgment was entered dismissing it by the justice of the peace before whom the cause was pending. A few days afterwards the Pigford Grocery Company moved to reinstate the order dismissing as a fraud upon their rights. On this motion the trial justice stated that when he entered the order dismissing it was represented, and he understood, that the order of dismissal was satisfactory to the Pigford Grocery Company. The justice of the peace rendered judgment for Pigford Grocery Company for seventy dollars and ten cents and all costs, and an appeal was taken to the circuit court and there tried de novo, resulting in a judgment for the claimant, Mrs. C. E. Dement. Prom that judgment the Pigford Grocery Company appeals.
It-is insisted in argument that the assignment from B. P. Wilder to Mrs. C. E. Dement was void as to the Pig-ford Grocery Company because the written assignment was not filed with the papers of the case, under section 718 of the Code, and that appellant had no actual notice of such assignment at the date of the service of the writ of garnishment. We are of the opinion that section 718 of the Code does not apply to an assignment of a judg'ment terminating the cause of action; that the statute was intended to regulate assignments of causes of action after suit and before judgment.
.When the judgment has been rendered, all rights of the litigants are merged in the judgment, and such judgment is assignable without any requirement to file a written assignment in the papers of the case in which the judgment was rendered. The statute on garnishment provides that the indebtedness and effects in the hands of the garnishee are hound from the date of the service of the writ. In the present case the assignment had been made and the title of Wilder to the judgment had passed to Mrs. Dement, and consequently there was no indebtedness to Wilder due by the telegraph company on the .date upon which the garnishment was served.
*239It follows that the plaintiff not having a lien prior to' the service of the garnishment had no rights to the judgment. This determination makes it unnecessary to decide whether or not the justice of the peace was authorized to set aside the judgment of dismissal at a subsequent term of his court. Judgment is accordingly affirmed.

Affirmed.